Plaintiff subtenant’s action is time-barred since the first overcharge alleged by him occurred in April 2003 and this action was not commenced until September 2007 (see Mozes v Shanaman, 21 AD3d 854 [2005], lv denied 6 NY3d 715 [2006]; CPLR 213-a). Plaintiff may not avoid the applicable four-year statute of limitations by amending his complaint to withdraw his claim for earlier months of rent overcharge (see e.g. Reddington v Staten Is. Univ. Hosp., 11 NY3d 80, 87-88 [2008]; Bones v Prudential Fin., Inc., 54 AD3d 589 [2008]). Concur — Lippman, EJ., Gonzalez, Nardelli, Buckley and Acosta, JJ.